COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-06-039-CR
 
 
PAULA FAYE NETTER                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Paula Faye Netter
attempts to appeal from her conviction for theft under $1,500.  On February 8, 2006, the trial court entered
its certification of defendant=s right to appeal in accordance with rule 25.2(a)(2).  Tex.
R. App. P. 25.2(a)(2).  The
certification states that Appellant Ahas waived the right of appeal.@  On February 14, 2006, we
notified Appellant that the certification indicating that she had waived her
right to appeal had been filed in this court and that the appeal would be
dismissed unless Appellant or any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal.  See Tex.
R. App. P. 25.2(a)(2), 44.3. 
Appellant has not filed a response.
Therefore, in accordance with
the trial court=s
certification, we dismiss this appeal.  See
Tex. R. App. P. 25.2(a)(2),
43.2(f). 
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  April 13, 2006




[1]See Tex. R. App. P. 47.4.